Title: From George Washington to John Jay, 23 June 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters New Windsor June 23d 79
        
        Two days since I removed my quarters to this place where I am more contiguous to the forts and best situated to attend to the different parts of the army. By my last advices the enemy at Kings ferry were embarking their baggage and some heavy cannon and preparing for a movement either up or down the river.
        Your Excellency will find in the inclosed New York Gazette of the 19th two or three pieces of intelligence of a very disagreeable nature and with too much an appearance of authenticity—There is a pretty wide difference between their representation of Southern affairs and ours. With very great respect and esteem I have the honor to be Yr Excellys Most Obedt servant
        
          Go: Washington
        
        
          P.S. Your favour of the 15th reached me yesterday. Lt Smith must comply with his summons.
        
      